USCA11 Case: 21-90022    Date Filed: 03/09/2022   Page: 1 of 16




                        CORRECTED

                                                   [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-90022
                 ____________________


GEORGE RUHLEN,
CRP/CRE PONCE DE LEON OWNER, LLC,
CRP/CRE PORTFOLIO VENTURE, LLC,
CRP/CRE MEMBER, LLC,
J. ALLEN BOBO,
LUTZ, BOBO, & TELFAIR, P.A.,
                                                   Petitioners,
versus
HOLIDAY HAVEN HOMEOWNERS, INC.,


                                                  Respondent.
USCA11 Case: 21-90022        Date Filed: 03/09/2022     Page: 2 of 16




2                       Order of the Court                  21-90022

                     ____________________

Petition for Permission to Appeal from the United States District
                          Court for the
                    Middle District of Florida
             D.C. Docket No. 6:21-cv-00174-CEM-EJK
                     ____________________


Before: ROSENBAUM, NEWSOM, and BRANCH, Circuit Judges.
BY THE COURT:
       This case is before us on a petition for permission to appeal.
The plaintiffs, a group of current and former mobile homeowners
and their homeowners’ association, filed this action in Florida state
court against numerous defendants, alleging violations of the Flor-
ida Antitrust Act and the Americans with Disabilities Act. The
plaintiffs framed their suit as a “representative action” filed pursu-
ant to Florida Rule of Civil Procedure 1.222.
       The defendants removed the case to the United States Dis-
trict Court for the Middle District of Florida based on the ADA
claim and the Class Action Fairness Act. CAFA allows removal of
a “class action,” which it defines to mean “any civil action filed un-
der rule 23 of the Federal Rules of Civil Procedure or similar State
statute or rule of judicial procedure authorizing an action to be
brought by 1 or more representative persons as a class action.” 28
U.S.C. §§ 1453(b), 1332(d)(1)(B).
USCA11 Case: 21-90022       Date Filed: 03/09/2022     Page: 3 of 16




21-90022                Order of the Court                         3

       In an amended complaint, the plaintiffs omitted their ADA
claim and added other state-law claims, including one alleging vio-
lations of the Florida Mobile Home Act, Fla. Stat. § 723.001 et seq.
Under that count, the homeowners’ association reiterated that it
was authorized to file the action in its “representative capacity un-
der Rule 1.222 of the Florida Rules of Civil Procedure and Section[]
723.075” of the Florida Statutes. The district court then sua sponte
remanded the case to state court. In so doing, the district court
determined that federal-question jurisdiction no longer existed be-
cause the amended complaint asserted only state-law claims and
that CAFA didn’t provide jurisdiction because a claim brought in a
representative capacity under Florida Rule of Civil Procedure 1.222
“is not a class action, as that term is understood for CAFA jurisdic-
tion.”
       The defendants then filed with this Court a petition for per-
mission to appeal. Before deciding whether we should grant the
defendants’ petition, we must determine whether we have jurisdic-
tion to consider their appeal. We hold that we do not.
       As a general rule, we may not review a district court’s deci-
sion to remand a case based on its determination that it lacks sub-
ject-matter jurisdiction. See 28 U.S.C. § 1447(d); Hunter v. City of
Montgomery, 859 F.3d 1329, 1333 (11th Cir. 2017) (citing
Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 345–46
(1976)). As relevant here, however, there is a statutory exception
to the general rule that applies where the appeal is “from an order
of a district court granting or denying a motion to remand a class
USCA11 Case: 21-90022         Date Filed: 03/09/2022     Page: 4 of 16




4                        Order of the Court                   21-90022

action to the State court from which it was removed.” 28 U.S.C.
§ 1453(c)(1).
       While this case may involve a “class action” that was “re-
moved” from a “State court”—that is the crux of the parties’ dis-
pute—neither party here ever filed a “motion to remand” the suit
to state court. Rather, the district court sua sponte remanded the
case. Accordingly, we must decide whether the phrase “an order
of a district court granting or denying a motion to remand a class
action” covers a district court’s sua sponte remand order.
        For better or worse, § 1453(c)(1)’s text is best interpreted not
to encompass a district court’s decision to remand sua sponte.
Black’s Law Dictionary defines the term “motion” as “[a] written
or oral application requesting a court to make a specified ruling or
order”—and thus, we think, clearly contemplates party initiation.
Motion, Black’s Law Dictionary (11th ed. 2019). Even though we
sometimes say—and indeed, Black’s says—that a court acting sua
sponte does so “on its own motion,” Sua Sponte, Black’s Law Dic-
tionary (11th ed. 2019), that shorthand colloquialism doesn’t accu-
rately capture reality; the court in that instance does not actually
“request[]” anything of itself, nor does it grant or deny anyone
else’s request.
       Numerous sources corroborate our conclusion that, in ordi-
nary legal parlance, a “motion” is a request or an application made
by a party. Bouvier’s Law Dictionary, for instance, explains—like
Black’s—that a “motion is presented to a court . . . by one party.”
Motion (Movant or Move), The Wolters Kluwer Bouvier Law
USCA11 Case: 21-90022        Date Filed: 03/09/2022     Page: 5 of 16




21-90022                Order of the Court                          5

Dictionary: Desk Edition (Stephen Michael Sheppard ed., 2012). So
too, legal encyclopedias explain that “[t]he term ‘motion’ generally
means an application made to a court or judge to obtain a rule or
order directing some act to be done in the applicant’s favor in a
pending case,” 56 Am. Jur. 2d Motions, Rules, and Orders § 1 (2020)
(footnotes omitted), that “[t]he term ‘motion’ generally means an
application made to a court or judge for the purpose of obtaining a
rule or order directing some act to be done in favor of the applicant
in a pending case,” 60 C.J.S. Motions and Orders § 1 (2020) (foot-
notes omitted), and that a “motion is a request for relief, usually
interlocutory relief, within a case,” id.
        Accordingly, we find ourselves constrained to conclude (col-
loquialisms aside) that when a court sua sponte orders a remand, it
is not “granting” its own “motion” within the meaning of
§ 1453(c)(1)—any more than it would be “denying” its own motion
in the absence of such an order. For good or ill, the ordinary mean-
ing of the word “motion” refers to a request or an application made
by a party; it does not contemplate something a court does on its
own. In re Wild, 994 F.3d 1244, 1257 (11th Cir. 2021) (en banc)
(“[W]e assume that the legislative purpose is expressed by the or-
dinary meaning—not the idiosyncratic meaning—of the words
used.” (quotation marks omitted)).
       Our dissenting colleague disagrees because she believes that
Congress’s “clear intention” in enacting § 1453(c)(1) was to include
sua sponte remands. We readily admit the possibility that Con-
gress “inten[ded]” § 1453(c)(1) to cover instances in which a district
USCA11 Case: 21-90022             Date Filed: 03/09/2022         Page: 6 of 16




6                            Order of the Court                        21-90022

court sua sponte remands a case to state court, as well as those in
which the court issues an order “granting or denying a motion to
remand.” But “[i]t is the text’s meaning, and not the content of
anyone’s expectations or intentions, that binds us as law.” Antonin
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Le-
gal Texts 398 (2012) (quoting Laurence H. Tribe, “Comment,” in
Antonin Scalia, A Matter of Interpretation: Federal Courts and the
Law 65, 66 (1997)). Accordingly, when interpreting a statute, our
“inquiry both begins and ends with a careful examination of the
statute’s language.” Wild, 994 F.3d at 1255. We “must presume
that a legislature says in a statute what it means and means in a
statute what it says there.” CRI-Leslie, LLC v. Comm'r of Internal
Revenue, 882 F.3d 1026, 1033 (11th Cir. 2018) (quotation marks
omitted). We simply aren’t at liberty to “plumb a statute’s sup-
posed purposes and policies in search of the [legislature’s] intent.”
Wild, 944 F.3d at 1255. 1
      The dissent contends that our interpretation of § 1453(c)(1)
produces an absurd result. And again, we can agree that omitting


1 We recognize, as our dissenting colleague notes, that at least one of our sister

circuits has expressly disagreed with the interpretation of § 1453(c)(1) that we
embrace here. In construing that provision to cover sua sponte remand or-
ders, the Ninth Circuit asserted that doing otherwise “would be inconsistent
with CAFA’s clearly expressed intention.” Watkins v. Vital Pharms., Inc., 720
F.3d 1179, 1181 (9th Cir. 2013). But the only expression of intent to which that
court pointed was the provision’s text. For reasons explained above the line,
we simply don’t think that § 1453(c)(1)’s plain terms express the intent that the
Ninth Circuit assumed.
USCA11 Case: 21-90022        Date Filed: 03/09/2022     Page: 7 of 16




21-90022                Order of the Court                          7

sua sponte orders from the statute’s scope may seem a little (or per-
haps more than a little) odd. But the absurdity bar is a high one,
and “‘[s]omething that ‘may seem odd . . . is not absurd.’” Scalia &
Garner, Reading Law, at 237 (ellipses in original) (quoting Exxon
Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 565 (2005)). As
Justice Story famously—and graphically—explained, the absurdity
exception to the plain-meaning rule governs only where “applying
the provision to the case would be so monstrous, that all mankind
would, without hesitation, unite in rejecting the application.” 1 Jo-
seph Story, Commentaries on the Constitution of the United States
§ 427, at 303 (2d ed. 1858). We just don’t think that this case meets
the “monstrous[ness]” threshold.
       Because the remand in this case was not ordered upon the
motion of any party, § 1453(c)(1)’s exception doesn’t apply here.
The result may be an odd one, but it’s the one that the statute’s
plain language requires. “If Congress thinks that we’ve misappre-
hended its true intent—or, more accurately, that the language that
it enacted . . . inaccurately reflects its true intent—then it can and
should say so by amending” § 1453(c)(1). CRI-Leslie, 882 F.3d at
1033.
      Because we lack jurisdiction to review the district court’s sua
sponte remand, the Petition for Permission to Appeal pursuant to
the Class Action Fairness Act is DENIED.
USCA11 Case: 21-90022   Date Filed: 03/09/2022   Page: 8 of 16
USCA11 Case: 21-90022        Date Filed: 03/09/2022      Page: 9 of 16




21-90022             Rosenbaum, J., Dissenting                       1



ROSENBAUM, Circuit Judge, Dissenting:
       I disagree with the majority’s conclusion that we lack au-
thority to grant the petition for permission to appeal the district
court’s sua sponte order remanding the case to state court. Not
only can we consider the petition, but this case presents a novel
issue in our Circuit that warrants a merits panel’s consideration. I
therefore respectfully dissent from the denial of the petition for per-
mission to appeal.

       The majority concludes that we lack authority to entertain
the petition based on its interpretation of 28 U.S.C. § 1453(c)(1),
which provides, in relevant part, that “a court of appeals may ac-
cept an appeal from an order of a district court granting or denying
a motion to remand a class action to the State court from which it
was removed . . . .” More specifically, the majority finds that “an
order of a district court granting or denying a motion to remand a
class action” cannot include an order of a district court that sua
sponte remands a class action. This hypertechnical reading of
CAFA is refuted by the broader view of the common understand-
ing of the statutory language, the clear intention of the statute as
revealed by its context, the absurd result of reading the statute as
the majority does, and other circuits’ understanding of §
1453(c)(1)).

       Before I explain why, I must respond to the majority’s sug-
gestion in taking the words “clear intention” from my preceding
USCA11 Case: 21-90022        Date Filed: 03/09/2022      Page: 10 of 16




2                    Rosenbaum, J., Dissenting                 21-90022

sentence out of context to suggest that I discern Congress’s “clear
intention” by relying on something outside the traditional toolbox
for construing statutes. I don’t. But unlike the majority, I consider
the textual language and its position within the overall statutory
scheme. And that is just as surely a part of statutory interpretation
as evaluation of the language. Indeed, “[t]he definition of words in
isolation . . . is not necessarily controlling in statutory construction.
A word in a statute may or may not extend to the outer limits of its
definitional possibilities.” Dolan v. U.S. Postal Serv., 546 U.S. 481,
486 (2006). The Supreme Court has explained, “oftentimes the
meaning—or ambiguity—of certain words or phrases may only be-
come evident when placed in context.” King v. Burwell, 576 U.S.
473, 486 (2015) (cleaned up). And “[o]ur duty, after all, is to con-
strue statutes, not isolated provisions.” King, 576 U.S. at 486
(cleaned up). So any interpretation of “motion” without consider-
ation of the surrounding text and meaning of the statute is an in-
complete one.
        With that in mind, I return to the statutory analysis. To
start, I note we have never held that a district court’s sua sponte
remand order in a case removed under CAFA did not fall under the
purview of 28 U.S.C. § 1453(c)(1). And our cases reviewing CAFA
remand orders have never implied that our review was possible
only because the order resulted from a party’s filing of a motion.
See, e.g., Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 924 (11th
Cir. 2019); Dudley v. Eli Lilly & Co., 778 F.3d 909, 911 (11th Cir.
USCA11 Case: 21-90022        Date Filed: 03/09/2022      Page: 11 of 16




21-90022             Rosenbaum, J., Dissenting                        3

2014); S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315
(11th Cir. 2014).

       Not only that, but we have defined “sua sponte” as meaning
“[w]ithout prompting or suggestion; on its own motion.” See
Velchez v. Carnival Corp., 331 F.3d 1207, 1210 (11th Cir. 2003) (em-
phasis added) (quoting Black’s Law Dictionary 1437 (7th ed. 1999)).
And the Supreme Court has similarly characterized sua sponte de-
cisions by the district court as “on its own motion.” Wachovia
Bank v. Schmidt, 546 U.S. 303, 316 (2006). In other words, it is fair
and reasonable to understand a court’s sua sponte remand as
court’s “granting . . . [of] [its own] motion to remand a class action,”
meaning a sua sponte remand fits within the language of §
1453(c)(1).

       Indeed, the circuits that have explicitly or implicitly ad-
dressed the issue have all concluded that an order remanding a case
removed based on CAFA jurisdiction does not become unreview-
able simply because it was remanded sua sponte. As the Ninth Cir-
cuit has explained,

       We do not read § 1453(c)(1)’s authorization of an ap-
       peal as limited only to district court orders made in
       response to a party’s “motion.” Sua sponte orders
       are, literally, orders issued when the court acts “on its
       own motion.” Moreover, it is well established that
       district courts may address questions of subject mat-
       ter jurisdiction sua sponte. If CAFA permitted review
USCA11 Case: 21-90022       Date Filed: 03/09/2022     Page: 12 of 16




4                    Rosenbaum, J., Dissenting              21-90022

      of remand orders issued only in response to a party’s
      motion to remand, district court orders remanding
      class actions sua sponte would be insulated from ap-
      pellate review. Such a result would be inconsistent
      with CAFA’s clearly expressed intention that class ac-
      tions are exempt from the general jurisdictional rule
      that district court remand orders are not reviewable
      on appeal.

Watkins v. Vital Pharms., Inc., 720 F.3d 1179, 1181 (9th Cir. 2013)
(footnotes and citations omitted); see also Kenny v. Wal-Mart
Stores, Inc., 881 F.3d 786, 789 (9th Cir. 2018) (“We have jurisdiction
to review the district court’s sua sponte remand order pursuant to
28 U.S.C. § 1453(c)(1).” (citing Watkins, 720 F.3d at 1180–81)).
       Outside the Ninth Circuit, the Seventh and Eighth Circuits
have implicitly held that sua sponte remand orders in cases re-
moved under CAFA are reviewable under § 1453(c)(1). See Fox v.
Dakkota Integrated Sys., LLC, 980 F.3d 1146, 1151 (7th Cir. 2020)
(reviewing a sua sponte CAFA remand); Dalton v. Walgreen Co.,
721 F.3d 492, 494 (8th Cir. 2013) (same). And in an unpublished
decision, the D.C. Circuit acknowledged that a sua sponte remand
order was “properly before this court as the remand order falls
within section 1453(c)(1).” In re U-Haul Int’l, Inc., No. 08-7122,
2009 WL 902414, at *2 (D.C. Cir. Apr. 6, 2009) (Rogers, J., dissent-
ing from majority’s decision to decline jurisdiction over appeal). In
fact, I have been unable to find any court of appeals decision
USCA11 Case: 21-90022       Date Filed: 03/09/2022     Page: 13 of 16




21-90022             Rosenbaum, J., Dissenting                      5

holding that sua sponte orders remanding CAFA cases are wholly
insulated from appellate review; today, we become the first.

       In so doing, we articulate an interpretation of § 1453(c)(1)
that undermines what the statutory context of § 1453(c)(1) reflects
Congress intended to do. Congress included the “granting or deny-
ing a motion to remand” language to ensure that orders dealing
with remand in CAFA cases are not subject to the § 1447(d) juris-
dictional bar or to the final-judgment rule. An order denying a mo-
tion to remand would obviously not qualify as a “final decision”
and would therefore ordinarily be unappealable. 28 U.S.C. § 1291.
But in CAFA cases, such orders are subject to immediate appellate
review. Congress added the language not to exempt sua sponte
orders from review, but to subject all orders about remand to im-
mediate appellate jurisdiction.

        Had Congress intended to expose only those orders about
remand issued in response to a party’s filed motion, it easily could
have drafted the statute to say that the court of appeals may review
orders “granting or denying a party’s motion to remand.” The ma-
jority’s conclusion that we lack jurisdiction “produce[s] a result de-
monstrably at odds with the intentions of [the statute’s] drafters.”
United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989) (in-
ternal quotation marks omitted).

       Even if we assume that the majority’s hypertechnical inter-
pretation of the statute is correct, textualism has its limits. And it
hits them here. We do not apply a literal reading of the statute
USCA11 Case: 21-90022       Date Filed: 03/09/2022    Page: 14 of 16




6                   Rosenbaum, J., Dissenting              21-90022

when “the disposition required by the text is . . . absurd.” Hartford
Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6
(2000). But that’s what the majority’s construction requires: an
absurd result. If the majority’s interpretation of “motion” is cor-
rect, then Congress thought it important enough to make a special
exception to the final-judgment rule and § 1447(d) appellate bar so
orders granting (or denying) a party’s motion to remand in a CAFA
case may be immediately appealed, but it completely shielded from
review of any type exactly the same result when the court remands
the CAFA case on its own motion. I can conceive of no logical
reason why the same action should be exposed to two opposite re-
sults, depending on whether a party made a motion before the
court issued its order. Nor does the majority offer any convincing
reason that Congress would have viewed sua sponte orders as an
exception to the rule of immediate appellate review it imposed on
remand orders in response to a party’s motion.

       That the result is absurd is emphasized even more by Con-
gress’s intent as shown in CAFA’s legislative history. To be sure,
we consult legislative history, at most, only when a statute is am-
biguous. United States ex rel. Hunt v. Cochise Consultancy, Inc.,
887 F.3d 1081, 1089 (11th Cir. 2018), aff’d, 139 S. Ct. 1507(2019).
And as I’ve explained, here, the plain meaning of the statute en-
dows us with authority to immediately review a sua sponte order
remanding in a CAFA case, so I reference the history only to put a
bigger exclamation point on the absurdity of the majority’s pro-
posed “plain meaning” of the statute.
USCA11 Case: 21-90022        Date Filed: 03/09/2022     Page: 15 of 16




21-90022             Rosenbaum, J., Dissenting                       7

        The Senate Report on the bill that eventually became CAFA
included the following explanation of § 1453(c): “The purpose of
this provision is to develop a body of appellate law interpreting the
legislation without unduly delaying the litigation of class actions.”
S. Rep. No. 109-14, at 49 (2005), as reprinted in 2005 U.S.C.C.A.N.
3, 46. Nowhere in this history is any indication of an intent to dif-
ferentiate orders that are prompted by a party’s motion from or-
ders that are sua sponte. To the contrary, the objective of facilitat-
ing speedy review of remands in class actions applies just as
strongly to both.

       So, in my view, we have the authority to grant the petition
here. And I think we should. The petition raises an issue of first
impression in our circuit: whether an action brought under Florida
Rule of Civil Procedure 1.222 is a “civil action filed under rule 23 of
the Federal Rules of Civil Procedure or similar State statute or rule
of judicial procedure authorizing an action to be brought by 1 or
more representative persons as a class action,” such that it should
be considered a “class action” under CAFA and thus removable to
federal court. 28 U.S.C. §§ 1453(b); 1332(d)(1)(B). The Florida Su-
preme Court adopted Rule 1.222 because “the unique features of
mobile home residency call for an effective procedural format for
resolving disputes between park owners and residents concerning
matters of shared interest.” See Lanca Homeowners, Inc. v. Lan-
tana Cascade of Palm Beach, Ltd., 541 So. 2d 1121, 1123 (Fla. 1988).
This issue involves an intersection between state and federal law.
The development of the law would benefit from this Court’s
USCA11 Case: 21-90022      Date Filed: 03/09/2022     Page: 16 of 16




8                   Rosenbaum, J., Dissenting              21-90022

determination of whether Congress’s intent in enacting CAFA was
to make cases filed under rules like Florida Rule of Civil Procedure
1.222 subject to removal to federal court.

      For these reasons, I respectfully dissent.